Citation Nr: 1227057	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-37 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from February 1971 to 
March 1973 and from April to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening a previously denied claim for service connection for an acquired psychiatric disorder.  

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA and private treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes bipolar disorder and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Although the RO declined to reopen service connection for an acquired psychiatric disorder in the August 2005 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In February 2010, the Veteran provided testimony at a Board hearing at the RO in Houston, Texas, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder was previously remanded by the Board in November 2010 for further procedural and evidentiary development of requesting outstanding post-service VA and private treatment records, requesting outstanding Social Security Administration (SSA) records, and providing the Veteran with proper notice for his claim.  This was accomplished, and the claim was readjudicated in an January 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, based on de novo review, is being REMANDED to the RO.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was last denied by the RO in a December 1986 rating action, which found that new and material evidence had not been received to reopen service connection for an acquired psychiatric disorder; the Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  The evidence associated with the claims file subsequent to the December 1986 RO decision regarding the claim for service connection for an acquired psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The December 1986 RO decision that denied reopening service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

Reopening Service Connection for an Acquired Psychiatric Disorder

In a December 1986 rating decision, the RO denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder.  He was properly notified of the December 1986 rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1986 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA and private medical records which cover a period through 1986.  In a January 1981 VA treatment record, the Veteran reported a history of depression and excessive alcohol abuse.  A February 1981 VA examination report reflects diagnoses of anti-social personality with depressive and paranoid features and chronic alcohol abuse.  A June 1986 VA treatment record reflects diagnoses of adjustment disorder with depression and mixed personality disorder.  

In the December 1986 RO decision, the RO denied reopening service connection for an acquired psychiatric disorder, finding that finding a lack of competent evidence showing that the Veteran's current psychiatric disorder was related to any disease or injury incurred in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred a psychiatric disorder in service or that there is competent evidence relating the Veteran's current psychiatric disorder to an in-service disease or injury.

Briefly reviewing the evidence received since the December 1986 RO decision, in an April 2005 private medical examination, the Veteran reported mental health problems since childhood.  The private examiner diagnosed bipolar disorder and alcohol dependence.  In a May 2006 VA treatment record, the VA examiner opined that the Veteran's current psychiatric disorder existed during service, but was not diagnosed.  In a July 2006 VA treatment record, the Veteran reported being raped by two men during active duty.  During the February 2010 Board personal hearing, the Veteran testified that he was raped by two men during active service.  The Veteran also testified that his psychiatric symptoms have continued since separation from service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the February 2010 Board personal hearing testimony indicate that the Veteran was raped by two men during active service and has had psychiatric disorder symptoms since service.  

Based on this additional evidence, the Board finds that the evidence received since the December 1986 RO decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder is new and material, as it relates to the unestablished facts of in-service injury and relationship to service (by continuity of symptoms after service) that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material to reopen service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened, and the appeal is allowed to this extent only.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for an acquired psychiatric disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Specifically, the Veteran should be given a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed acquired psychiatric disorder and military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported traumatic events and psychiatric symptoms in service, the current diagnoses of bipolar disorder and depressive disorder, and the Veteran's statements asserting a relationship between the current disorders and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current acquired psychiatric disorder is causally related to active service.  

Accordingly, the issue of service connection for an acquired psychiatric disorder is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis or diagnoses corresponding to the claimed psychiatric disorders.

The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, for all psychiatric diagnoses, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorders are etiologically related to the period of active service.  In this case, the Veteran has been previously diagnosed with depressive disorder and bipolar disorder.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Thereafter, the RO should readjudicate the issue of service connection for an acquired psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


